Opinion by
Dallinger, J.
At the hearing it appeared that due to the fluctuating reports received from the American Consul at Guyamas, a conference was held between the assistant collector, several officers of the petitioning company, the customs attorney, and one of the witnesses who is connected with the customs broker in this case, at which it was agreed to enter the graphite at a value of $7.50 per ton, plus dutiable charges, and that a foreign investigation would be made in the matter to ascertain the proper value. The only other witness, an agent of the petitioning company, testified that the-importer is the sole owner of the Mexican subsidiary and that the latter company ships all of its products to the said importing company, the petitioner herein. His testimony also corroborated that of the former witness. On the record presented the court was satisfied as to the good faith of the petitioner and therefore granted the petition.